Order entered June 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00039-CV

                            THE CITY OF DALLAS, Appellant

                                             V.

                          THOMAS A. DAVENPORT, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-09411-K

                                         ORDER
       The Court has before it appellant’s June 7, 2013 unopposed motion for extension of time

to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be filed

by July 15, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE